                                   1

                                   2

                                   3                                    UNITED STATES DISTRICT COURT

                                   4                                   NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6        ANGELA KENNARD,                                  CASE NO. 18-cv-04665-YGR
                                   7                      Plaintiff,
                                                                                             ORDER GRANTING IN PART AND DENYING
                                   8                vs.                                      IN PART MOTION TO DISMISS SECOND
                                                                                             AMENDED COMPLAINT
                                   9        LAMB WESTON HOLDINGS, INC.,
                                                                                             Re: Dkt. No. 39
                                  10                      Defendant.

                                  11

                                  12            Pending before the Court is defendant Lamb Weston Holdings, Inc.’s motion to dismiss
Northern District of California
 United States District Court




                                  13   plaintiff’s second amended complaint. (Dkt. No. 39 (“MTD”); see also Dkt. No. 38 (“SAC”).)1

                                  14   For the reasons set forth below, the Court GRANTS IN PART AND DENIES IN PART defendant’s

                                  15   motion.

                                  16   I.       BACKGROUND
                                  17            Plaintiff is a California citizen who resides in San Francisco, California. (SAC ¶ 9.)

                                  18   Defendant is a Delaware corporation with its principal place of business located in Eagle, Idaho.

                                  19   (Id. ¶ 10.) Plaintiff brings this class action alleging that defendant “unlawfully and unfairly

                                  20   packag[ed] its ALEXIA brand SWEET POTATO fries WITH SEA SALT product [the ‘Alexia

                                  21   product’] in opaque containers that contain more than 50% empty space.” (Id. ¶ 1.)

                                  22            Plaintiff contends that she purchased the Alexia product “several times during 2017 and

                                  23   2018 in Daly City,” only to be “surprised when she opened the product that the container had

                                  24   more than 50% empty space, or slack-fill.” (Id. ¶ 3 (emphasis in original).) Plaintiff does not

                                  25   deny that the Alexia product labels accurately disclose the product’s net weight, the number of

                                  26

                                  27            1
                                                The Court previously vacated the hearing set for March 19, 2019 pursuant to Federal
                                  28   Rule of Civil Procedure 78(b) and Civil Local Rule 7-1(b). See Dkt. No. 45.
                                   1   fries per serving, and the approximate number of servings per container. Namely, the package

                                   2   indicates that the bag has “[a]bout 6 servings per container” and that a serving size is “3 oz

                                   3   (84g/12 pieces).”2 Instead, plaintiff argues that the container size leads reasonable consumers to

                                   4   believe that there will be more fries than there actually are. (Id. ¶ 30.) Specifically, plaintiff avers

                                   5   that the Alexia product’s “packaging size” was a “material factor” in making her purchase

                                   6   decisions and claims she would not have purchased the Alexia product had she known the “true

                                   7   facts . . . concerning [d]efendant’s representations[.]” (Id. ¶¶ 30, 57, 69, 79.) Because “[t]he

                                   8   containers (1) do not allow consumers to fully view its [sic] contents; and (2) contains [sic]

                                   9   nonfunctional slack fill[,]” plaintiff contends that the packaging is “per se illegal.” (Id. ¶ 26.)

                                  10          Plaintiff filed her initial complaint on August 2, 2018. (Dkt. No. 1.) After defendant

                                  11   moved to dismiss and strike the complaint with prejudice pursuant to Federal Rules of Civil

                                  12   Procedure 12(b)(1), 12(b)(6), and 12(f), plaintiff filed a first amended complaint. (Dkt. Nos. 8, 16
Northern District of California
 United States District Court




                                  13   (“FAC”).) Accordingly, the Court denied the motion to dismiss as moot. (Dkt. No. 17.)

                                  14   Defendant subsequently moved to dismiss the FAC, which the Court granted in part and denied in

                                  15   part, giving plaintiff leave to amend its claims under the Consumer Legal Remedies Act

                                  16   (“CLRA”), Cal. Civ. Code § 1750 et seq., the “unlawful” and “unfair” prongs of the Unfair

                                  17   Competition Law (“UCL”), Cal. Bus. & Prof. Code § 17200 et seq., and the False Advertising

                                  18   Law (“FAL”), Cal. Bus. & Prof. Code § 17500 et seq. (Dkt. Nos. 19, 34.)

                                  19

                                  20

                                  21
                                              2
                                                  The SAC includes only a partial image of the Alexia product labels. See SAC ¶ 25. A
                                  22   plaintiff, however, cannot “surviv[e] a Rule 12(b)(6) motion by deliberately omitting references to
                                       documents upon which their claims are based.” Parrino v. FHP, Inc., 146 F.3d 699, 706 (9th Cir.
                                  23   1998), as amended (July 28, 1998), superseded by statute on other grounds as stated in Steinle v.
                                  24   City & Cty. of S.F., No. 17-16283, 2019 WL 1323172 (9th Cir. Mar. 25, 2019). Defendant has
                                       provided a more complete image of the labels. See Dkt. No. 40 at ECF p. 5. A court may
                                  25   consider evidence on which the complaint “necessarily relies” if: (1) the complaint refers to the
                                       document; (2) the document is central to the plaintiff’s claim; and (3) no party questions the
                                  26   authenticity of the copy attached to the 12(b)(6) motion. Marder v. Lopez, 450 F.3d 445, 448 (9th
                                       Cir. 2006). Here, the product labels are central to plaintiff’s claim, and plaintiff does not
                                  27   challenge the authenticity of the images provided by defendant. Accordingly, defendant’s request
                                  28   for judicial notice is GRANTED.

                                                                                          2
                                   1            On January 15, 2019, plaintiff filed the operative SAC. Therein, plaintiff seeks to

                                   2   represent the following class of California consumers: All California residents who made retail

                                   3   purchases of Defendant’s ALEXIA brand SWEET POTATO fries product during the applicable

                                   4   limitations period up to and including final judgment in this action. (SAC ¶ 34.) The SAC is

                                   5   virtually identical to plaintiff’s FAC, with the exception of: (i) six additional paragraphs

                                   6   concerning each statutory slack fill safe harbor provision under California Business and

                                   7   Professions Code section 12606.2(c)(1)–(6), (see SAC ¶¶ 15–20); and (ii) allegations regarding

                                   8   consumers’ handling practices as to frozen foods, (see id. ¶¶ 22–23). Plaintiff asserts the same

                                   9   three claims for relief as in his FAC, namely violations of the CLRA, UCL, and FAL. Defendant

                                  10   moves to dismiss each.

                                  11   II.      LEGAL STANDARD
                                  12            Under Federal Rule of Civil Procedure 12(b)(6), an action may be dismissed for “failure to
Northern District of California
 United States District Court




                                  13   state a claim upon which relief can be granted.” Dismissal is appropriate where the complaint

                                  14   lacks a cognizable legal theory or sufficient facts to support a cognizable legal theory. Balistreri

                                  15   v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990). When considering a motion to

                                  16   dismiss, a court must accept as true all “well-pleaded factual allegations.” Ashcroft v. Iqbal, 556

                                  17   U.S. 662, 679 (2009). Furthermore, the court must construe these well-pleaded factual allegations

                                  18   in the light most favorable to the plaintiff. NL Indus., Inc. v. Kaplan, 792 F.2d 896, 898 (9th Cir.

                                  19   1986). The complaint must allege “more than labels and conclusions, and a formulaic recitation of

                                  20   the elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

                                  21   (2007). It must contain factual allegations sufficient to “state a claim to relief that is plausible on

                                  22   its face.” Id. at 570. “In sum, for a complaint to survive a motion to dismiss, the non-conclusory

                                  23   ‘factual content,’ and reasonable inferences from that content, must be plausibly suggestive of a

                                  24   claim entitling the plaintiff to relief.” Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir.

                                  25   2009).

                                  26            Claims alleging fraud must also meet the heightened pleading standard of Rule 9(b).

                                  27   Fed. R. Civ. P. 9(b). Rule 9(b) requires “an account of the time, place, and specific content of the

                                  28   false representations as well as the identities of the parties to the misrepresentations.” Swartz v.
                                                                                          3
                                   1   KPMG LLP, 476 F.3d 756, 764 (9th Cir. 2007) (internal quotation marks omitted). To comply

                                   2   with the Rule 9(b) pleading standard, allegations of fraud “must be specific enough to give

                                   3   defendants notice of the particular misconduct which is alleged to constitute the fraud charged so

                                   4   that they can defend against the charge and not just deny that they have done anything wrong.” Id.

                                   5   (quoting Bly-Magee v. Cal., 236 F.3d 1014, 1019 (9th Cir. 2001)). That is, plaintiff must

                                   6   specifically set forth what is false or misleading about a statement and why it is false. Cardenas v.

                                   7   NBTY, Inc., 870 F. Supp. 2d 984, 990 (E.D. Cal. 2012) (citing Vess v. Ciba-Geigy Corp. USA, 317

                                   8   F.3d 1097, 1106 (9th Cir. 2003)).

                                   9   III.   DISCUSSION
                                  10          A.      Plaintiff’s Theories of Liability
                                  11          Plaintiff’s SAC is based on two theories of liability. First, consumer deception, namely

                                  12   plaintiff alleges that the Alexia product packages are misleading because consumers expect more
Northern District of California
 United States District Court




                                  13   sweet potato fries than are actually included. Second, slack fill, namely plaintiff alleges that the

                                  14   Alexia product packaging is unlawful because it violates the California Fair Packaging and

                                  15   Labeling Act’s (“CFPLA”) regulation against nonfunctional slack fill, specifically Business &

                                  16   Professions Code section 12606.2. More specifically, plaintiff explained that both her CLRA

                                  17   claim and the unfair prong of her UCL claim are predicated on both theories of liability; her FAL

                                  18   claim and the fraudulent prong of her UCL claim are based on the consumer deception theory

                                  19   only; and the unlawful prong of her UCL claim is based on the nonfunctional slack fill theory

                                  20   only. (See Dkt. Nos. 47, 48.) The Court addresses each theory of liability in turn.

                                  21                  1.      Consumer Deception Theory
                                  22                          a.      Reasonable Consumer Test
                                  23          Plaintiff’s claims under the CLRA, UCL, and FAL are governed by California law. The

                                  24   Ninth Circuit has explained:

                                  25          California’s Unfair Competition Law (“UCL”) prohibits any “unlawful, unfair or
                                  26          fraudulent business act or practice.” Cal. Bus. and Prof. Code § 17200. The false
                                              advertising law prohibits any “unfair, deceptive, untrue, or misleading advertising.”
                                  27          Cal. Bus. and Prof. Code § 17500. “‘[A]ny violation of the false advertising law . . .
                                              necessarily violates’ the []UCL.” Kasky v. Nike, Inc., 27 Cal.4th 939, 950, 119
                                  28          Cal.Rptr.2d 296, 45 P.3d 243 (2002) (quoting Comm. on Children’s Television, Inc.
                                                                                          4
                                   1          v. General Foods Corp., 35 Cal.3d 197, 210, 197 Cal.Rptr. 783, 673 P.2d 660
                                              (1983)). California’s Consumer Legal Remedies Act (“CLRA”) prohibits “unfair
                                   2          methods of competition and unfair or deceptive acts or practices.” Cal. Civ. Code §
                                   3          1770.
                                              [A plaintiff’s] claims under these California statutes are governed by the “reasonable
                                   4
                                              consumer” test. Freeman v. Time, Inc., 68 F.3d 285, 289 (9th Cir. 1995) (“[T]he
                                   5          false or misleading advertising and unfair business practices claim must be evaluated
                                              from the vantage of a reasonable consumer.” (citation omitted)); Lavie v. Procter &
                                   6          Gamble Co., 105 Cal.App.4th 496, 506–07, 129 Cal.Rptr.2d 486 (Cal.App.2003)
                                              (“[U]nless the advertisement targets a particular disadvantaged or vulnerable group,
                                   7          it is judged by the effect it would have on a reasonable consumer.”).
                                   8   Williams v. Gerber Prods. Co., 552 F.3d 934, 938 (9th Cir. 2008).
                                   9          Under the reasonable consumer standard, a plaintiff must “show that ‘members of the
                                  10   public are likely to be deceived.’” Freeman, 68 F.3d at 289 (quoting Bank of the West v. Superior
                                  11   Court, 2 Cal. 4th 1254, 1267 (1992)). “‘Likely to deceive’ implies more than a mere possibility
                                  12   that the advertisement might conceivably be misunderstood by [a] few consumers viewing it in an
Northern District of California
 United States District Court




                                  13   unreasonable manner.” Lavie, 105 Cal. App. 4th at 508. Rather, the reasonable consumer
                                  14   standard requires a probability that a “significant portion of the general consuming public or of
                                  15   targeted consumers, acting reasonably in the circumstances, could be misled.” Id.
                                  16          With respect to a false advertising case, the “primary evidence” is the “advertising itself.”
                                  17   Brockey v. Moore, 107 Cal. App. 4th 86, 100 (2003). The Ninth Circuit has recognized that the
                                  18   question of whether advertising materials are deceptive to a reasonable consumer “will usually be
                                  19   a question of fact not appropriate for decision” at the pleading stage. Williams, 552 F.3d at 938.
                                  20   However, actions may be dismissed under the reasonable consumer test when “the advertisement
                                  21   itself [makes] it impossible for the plaintiff to prove that a reasonable consumer was likely to be
                                  22   deceived.” Id. at 939; see also Ebner v. Fresh, Inc., 838 F.3d 958, 965 (9th Cir 2016) (affirming
                                  23   dismissal of deceptive advertising claims where the plaintiff’s “claim that the reasonable consumer
                                  24   would be deceived” was “not plausible”); Martinez-Leander v. Wellnx Life Scis., Inc., No. CV 16-
                                  25   08220 SJO (Ex), 2017 WL 2616918, at *8 (C.D. Cal. Mar. 6, 2017) (dismissing deceptive
                                  26   advertising claims based on nonfunctional slack fill where “no reasonable consumer could have
                                  27   been misled” by product packaging).
                                  28
                                                                                         5
                                   1                          b.      Application to Plaintiff’s Claims

                                   2          Plaintiff alleges that Alexia product packages are misleading because consumers expect

                                   3   more fries than are actually included. (SAC ¶ 30.) Defendant argues that the product’s packaging

                                   4   would not deceive a reasonable consumer in light of the unit counts, net weight, and serving size

                                   5   stated on the package. (MTD at 6–9.) The Court agrees that plaintiff’s claim that the reasonable

                                   6   consumer would be deceived as to the amount of fries in an Alexia product package is not

                                   7   plausible.

                                   8          In Ebner v. Fresh, Inc., 838 F.3d 958 (9th Cir. 2016), which plaintiff attempts to

                                   9   distinguish, the Ninth Circuit affirmed the dismissal of deceptive advertising claims on the ground

                                  10   that the plaintiff failed to state a plausible claim for consumer deception. There, the plaintiff

                                  11   alleged that the defendant deceived consumers about the amount of product in its lip balm. She

                                  12   claimed the tube was deceptive because it contained a weighted metallic bottom (which made the
Northern District of California
 United States District Court




                                  13   box feel heavier), was wrapped in oversized packaging, and used a mechanism that allows only

                                  14   75% of the product to advance up the tube. Id. at 962. The Ninth Circuit concluded that the

                                  15   plaintiff had not, and could not, allege facts to state a plausible claim of consumer deception.3 It

                                  16   noted that “an accurate net weight label is affixed to every . . . tube and its accompanying

                                  17   cardboard box” and concluded that, “the reasonable consumer . . . understands that some

                                  18   additional weight at the bottom of the tube—not consisting of product—may be required to keep

                                  19   the tube upright.” Id. at 967. It further reasoned that “elaborate packaging and the weighty feel of

                                  20   the tube is commonplace and . . . [b]ecause of the widespread nature of this practice, no reasonable

                                  21   consumer expects the weight or overall size of the packaging to reflect directly the quantity of

                                  22   product contained therein.” Id. While Ebner involved a cosmetic product, nothing in the decision

                                  23   suggests that the Ninth Circuit’s application of the reasonable consumer test under state consumer

                                  24

                                  25

                                  26          3
                                                 Of note, the district court in Ebner had granted the defendant’s motion to dismiss, noting
                                       that “Plaintiff points to no cases in which such packaging, when paired with an accurate net
                                  27   quantity label, . . . constituted deceptive marketing practices.” See Ebner v. Fresh Inc., No. SACV
                                  28   13-00477 JVS(RNBx), 2013 WL 9760035, at *7 (C.D. Cal. Sept. 11, 2013).

                                                                                          6
                                   1   protection laws would have been different in the context of food.4

                                   2          Plaintiff focuses on Williams to discount the importance of the serving size and unit

                                   3   disclosures because they appear on the side of the Alexia product’s packaging.5 However,

                                   4   Williams is factually distinguishable from the case at hand. In Williams, parents of small children

                                   5   brought a class action against Gerber based on the allegedly deceptive packaging of Fruit Juice

                                   6   Snacks, a food product for toddlers. Williams, 552 F.3d at 936. The two most prominent

                                   7   ingredients of Fruit Juice Snacks were corn syrup and sugar, and the only fruit or juice content

                                   8   was white grape juice from concentrate. Despite the foregoing, the product: (1) was named “Fruit

                                   9   Juice Snacks”; (2) had images of fruits such as oranges, peaches, strawberries, and cherries on the

                                  10   box; (3) stated that it was made “with real fruit juice and other natural ingredients”; and (4) stated

                                  11   that it was “one of a variety of nutritious Gerber Graduates foods and juices that have been

                                  12   specifically designed to help toddlers grow up strong and healthy.” Id. at 936, 939. The Ninth
Northern District of California
 United States District Court




                                  13   Circuit concluded that these features on the packaging would lead a reasonable consumer to

                                  14   believe falsely that the product contained the pictured fruits and that all of the ingredients were

                                  15   natural. Id. at 939. In light of such deceptive packaging, the court rejected Gerber’s use of the

                                  16   ingredient list as a “shield for liability for the deception[,]” explaining that a reasonable consumer

                                  17   is not “expected to look beyond misleading representations on the front of the box to discover the

                                  18   truth from the ingredient list in small print on the side of the box.” Id. Said differently, and

                                  19

                                  20
                                              4
                                                  Indeed, California district courts have applied Ebner in the food and other contexts. See,
                                  21   e.g., Bush v. Mondelez Int’l, Inc., No. 16-cv-02460-RS, 2016 WL 5886886, at *3 (N.D. Cal. Oct.
                                       7, 2016) (“Bush I”) (“Here, as in Ebner, it is undisputed that the Go-Pak product labels disclose
                                  22
                                       the net weight of included product, as well as the number of cookies or crackers per container.”);
                                  23   Martinez-Leander, 2017 WL 2616918, at *8 (“Here, like in Ebner and Bush, Defendants have
                                       listed the exact number of pills each bottle contains on the labels of both the external box and the
                                  24   pill container.”).

                                  25           Separately, While plaintiff argues that the size of the packaging itself is a deceptive act, the
                                       plaintiff in Ebner similarly alleged that oversized packaging was deceptive, and the Ninth Circuit
                                  26   nevertheless found “the weight label does not contradict other representations or inferences on
                                  27   [defendant’s] packaging.” Ebner, 838 F.3d at 966.
                                              5
                                  28             Plaintiff also cites Brady v. Bayer Corporation, 26 Cal. App. 5th 1156 (2018), which
                                       relied on Williams in its discussion of the “front-back dichotomy.” Id. at 1167–68.
                                                                                          7
                                   1   “straightforwardly, Williams stands for the proposition that if the defendant commits an act of

                                   2   deception, the presence of fine print revealing the truth is insufficient to dispel that deception.”

                                   3   Ebner, 838 F.3d at 966 (emphasis in original).

                                   4           Here, it is undisputed that the Alexia product packaging discloses the product’s net weight,

                                   5   the number of fries per serving, and the approximate number of servings per container. The

                                   6   Alexia product’s weight label and serving size statement do not contradict other representations or

                                   7   inferences from defendant’s packaging. “[T]here are no other words, pictures, or diagrams

                                   8   adorning the packaging, as there were in Williams, from which any inference could be drawn or on

                                   9   which any reasonable belief could be based about how much . . . product” is included. Id.

                                  10   (emphases in original). “In the absence of any statement or other depiction anywhere on the

                                  11   package about [the quantity of fries], . . . it is not plausible that a ‘significant portion of the general

                                  12   consuming public or of targeted consumers, acting reasonably in the circumstances, could be
Northern District of California
 United States District Court




                                  13   misled’ into thinking” the container would be “filled to the brim with [p]roduct.” Ebner, 838 F.3

                                  14   at 966 (quoting Lavie, 129 Cal. Rptr. 2d at 495); Escobar v. Just Born Inc., 17-cv-08126-BRO

                                  15   (PJW), 2017 WL 5125740, at *10 (C.D. Cal. June 12, 2017).

                                  16           In accordance with Ebner, many district courts have found that where the package itself

                                  17   discloses the actual unit counts, a “reasonable consumer” could not be misled. See, e.g., Martinez-

                                  18   Leander, 2017 WL 2616918, at *8 (where plaintiff alleged that defendants’ herbal supplements

                                  19   were deceptively packaged in slack-filled containers, court rejected theory because “Defendants

                                  20   ha[d] listed the exact number of pills each bottle contain[ed] on the labels of both the external box

                                  21   and the pill container”); Bush I, 2016 WL 5886886, at *3 (where plaintiff alleged that he was

                                  22   deceived as to the amount of snack in the packaging of travel-size snack products, court rejected

                                  23   theory because it was “undisputed that the Go-Pak product labels disclose[d] the net weight of

                                  24   included product, as well as the number of cookies or crackers per container”); Fermin v. Pfizer

                                  25   Inc., 215 F. Supp. 3d 209, 211–12 (E.D.N.Y. 2016) (where purchasers of Advil alleged that they

                                  26   were tricked into purchasing the medicine due to the size of Advil’s packaging, the court, applying

                                  27   California law, determined “as a matter of law, . . . it is not probable or even possible that Pfizer’s

                                  28   packaging could have misled a reasonable consumer” because “each of the packages in Plaintiffs’
                                                                                           8
                                   1   Complaint clearly display[s] the total pill-count on the label”).6

                                   2          Plaintiff points to Escobar to argue otherwise. There, the plaintiff alleged that the

                                   3   defendant’s advertising was misleading because the reasonable consumer would not understand

                                   4   when purchasing Mike and Ike and Hot Tamales candy that the amount of candy purchased was

                                   5   significantly less than the visible size of the packaging. Id. at *8. Unlike the instant case, Escobar

                                   6   did not involve the disclosure of actual unit counts. The court held:

                                   7          In the Court’s view, a reasonable consumer is not necessarily aware of a product’s
                                              weight or volume and how that weight or volume correlates to the product’s size. In
                                   8          other words, the fact that the Products’ packaging accurately indicated that a
                                   9          consumer would receive 141 grams or 5 ounces of candy does not, on its own,
                                              indicate to a reasonable consumer that the Products’ box may not be full of candy
                                  10          and that, instead, 35.7% of the box is empty. Rather, a reasonable consumer may
                                              believe that 141 grams or five ounces of candy is equivalent to an amount
                                  11          approximately the size of the Products’ box.
                                  12   Id. at *9. However, the court critically noted: “This case is distinguishable from Bush, where the
Northern District of California
 United States District Court




                                  13   product’s packaging indicated the number of cookies the package contained, giving the consumer
                                  14   a reasonable expectation of the product’s contents beyond just the weight.” Id. (emphasis in
                                  15   original). The only other cited in-circuit district court case does support plaintiff’s theory despite
                                  16   the disclosure of the number of pretzels contained in each package. See Cordes v. Boulder Brands
                                  17

                                  18

                                  19          6
                                                  As a general matter, plaintiff argues that the cases on which defendant relies, including
                                       Fermin, are distinguishable because they “did not address the effect, if any, of the FDA’s guidance
                                  20
                                       in 21 C.F.R. § 100.00 as to the effect of an accurate net weight statement on food packaging that
                                  21   contains non-functional slack-fill.” Plaintiff’s Response in Opposition to Defendant’s Motion to
                                       Dismiss Plaintiff’s SAC (“Opp.”) at 17, Dkt. No. 41; see also id. at 13–16. However, whether
                                  22   Fermin or defendant’s other cited cases considered the FDA’s guidance is irrelevant. As the court
                                       in Bush v. Mondelez Int’l, Inc., 16-cv-02460-RS, 2016 WL 7324990 (N.D. Cal. Dec. 16, 2016)
                                  23   (“Bush II”) explained, “the FDA guidance document is not binding authority for purposes of
                                  24   [plaintiff’s slack-fill] consumer deception claims. Those claims are brought under California
                                       consumer protection laws. Courts, not the FDA, determine whether a product is misleading under
                                  25   those laws.” Id. at *3. For the same reason, plaintiff’s argument that the FDA’s final rule
                                       indicates that labeling statements cannot insulate a manufacturer from slack fill liability, (Opp. at
                                  26   8), in addition to its argument concerning the legislative history of California’s slack fill statute,
                                       are inapposite. Accordingly, plaintiff’s request that the Court take judicial notice of the Bill
                                  27   Analysis of California Senate Bill 735 (1995 – 1996 Regular Session) of Senate Floor of 2/22/95,
                                  28   at p. 3 is DENIED AS MOOT.

                                                                                          9
                                   1   USA, Inc., No. CV 18-6534 PSG (JCx), 2018 WL 6714323 (C.D. Cal. Oct. 17, 2018).7 There, the

                                   2   court found it was “at least plausible that a consumer could be deceived by a package filled with

                                   3   forty percent air, regardless of whether the number of pretzels in the package is displayed on the

                                   4   ingredient list.” Id. at *7. Notably, the Cordes court did not discuss, let alone cite to, any of the

                                   5   cases applying California law which have held the opposite. See id.

                                   6                          c.      The Packaging is not “Inherently Deceptive”
                                   7          Plaintiff attempts to expand the consumer deception theory by arguing as a general matter

                                   8   that the size of defendant’s packaging itself is “inherently deceptive,” and therefore the labeling

                                   9   statements cannot insulate defendant from liability. (Opp. at 7 (emphasis in original) (internal

                                  10   quotation marks omitted).) Plaintiff fails to persuade. She continues to rely heavily on Hobby

                                  11   Industry Association of America, Inc. v. Younger, 101 Cal. App. 3d 358 (1980) in support thereof.

                                  12   However, Hobby, is inapposite in the context of plaintiff’s consumer deception theory.8 That case
Northern District of California
 United States District Court




                                  13   involved a national trade association of the hobby products industry which sued the Attorney

                                  14   General for declaratory and injunctive relief, alleging that the Attorney General had erroneously

                                  15   interpreted and applied certain provisions of the CFPLA, and made no mention or holding as to

                                  16   the elements required of a private plaintiff bringing suit under California’s consumer protection

                                  17   statutes. See Turcios v. Carma Labs., Inc., 296 F.R.D. 638, 647 (C.D. Cal. 2014) (explaining

                                  18   Hobby court “made no holding as to the elements required to bring a private action predicated on

                                  19   the statute”). Moreover, plaintiff’s “inherently deceptive” theory would eviscerate the normal

                                  20   elements of reliance and injury, which has no support in California law. See Wilson v. Frito-Lay

                                  21   N. Am., Inc., 260 F. Supp. 3d 1202, 1208 (N.D. Cal. 2017) (“To prevail on their causes of action

                                  22

                                  23          7
                                                Plaintiff otherwise relies on out-of-circuit cases that did not apply California law in
                                  24   support of her contention regarding unit disclosures. See Opp. at 10, 12 (citing Izquierdo v.
                                       Mondelez Int’l, Inc., No. 16-CV-04697 (CM), 2016 WL 6459832 (S.D.N.Y. Oct. 26, 2016) and In
                                  25   re McCormick & Co., Inc., Pepper Prods. Mktg. & Sales Practices Litig., 215 F. Supp. 3d 51
                                       (D.D.C. 2016)).
                                  26          8
                                                  Consistent with the Court’s discussion herein regarding plaintiff’s nonfunctional slack
                                  27   fill theory of liability, (see infra at 12–14), Hobby held that section 12606’s “nonfunctional slack
                                       fill prohibition reaches all forms of nonfunctional slack fill (unless excepted),” “whether or not
                                  28   there is other proof of deception or fraud.” Hobby, 101 Cal. App. 3d at 364, 366.

                                                                                         10
                                   1   under the UCL, FAL, and the CLRA, Plaintiffs must demonstrate that they actually relied on the

                                   2   challenged misrepresentations and suffered economic injury as a result of that reliance.”). The

                                   3   Court notes that the only cases that have cited Hobby for the proposition that the size of the

                                   4   packaging can be “inherently deceptive” are four district court cases from Missouri.9 None is

                                   5   binding on this Court, let alone applied California law.

                                   6                          d.     Plaintiff’s Allegations Regarding Consumer Handling Practices as to
                                                                     Frozen Foods
                                   7

                                   8          Finally, plaintiff attempts to save her claims through new allegations regarding consumers’

                                   9   handling practices as to frozen foods. These are similarly unavailing. Specifically, the SAC

                                  10   alleges that “[i]t is common sense that consumers including [p]laintiff expend the least amount of

                                  11   time possible to touch and otherwise handle frozen food items, which is uncomfortable to the

                                  12   average adult, and that they seek to minimize their handling of frozen food items including
Northern District of California
 United States District Court




                                  13   [d]efendant’s Product at a grocery store to the bare minimum in order to minimize their

                                  14   discomfort.” (SAC ¶ 23.)10 However, contrary to plaintiff’s claims, consumers do not need to

                                  15   spend a lengthy period of time in order to “feel the [pliable] package and perceive the amount of

                                  16   product in the package before purchasing the [Alexia product].” Buso v. Vigo Importing Co., No.

                                  17   18cv1328-WQH-BGS, 2018 WL 6191390, at *5 (S.D. Cal. Nov. 28, 2018). Rather, “[a]

                                  18   reasonable consumer feels the amount of product in the package when picking it up off the shelf,”

                                  19   and plaintiff has not described how a consumer could be plausibly misled by the packaging of the

                                  20   Alexia product, as opposed to a box or some other kind of packaging not susceptible to

                                  21

                                  22
                                              9
                                                 See Hawkins v. Nestle U.S.A. Inc., 309 F. Supp. 3d 696, 703 n.2 (E.D. Mo. 2018);
                                  23   Hawkins v. Nestle U.S.A. Inc., No. 4:17CV205 HEA, 2018 WL 746304, at *4 n.2 (E.D. Mo.
                                       Feb. 7, 2018); White v. Just Born, Inc., No. 2:17-cv-04025-C-NKL, 2017 WL 3130333, at *4 n.2
                                  24   (W.D. Mo. July 21, 2017); Bratton v. Hershey Co., No. 2:16-cv-4322-C-NKL, 2017 WL 2126864,
                                  25   at *2 n.2 (W.D. Mo. May 16, 2017).
                                              10
                                  26             Plaintiff argues that this allegation provides “important context” to explain “precisely
                                       why reasonable consumers do not necessarily ‘feel’ the empty space within a food product’s bag
                                  27   packaging displayed in freezers.” Opp. at 6. However, plaintiff, who admittedly purchased the
                                       Alexia product “several times,” (SAC ¶ 3), presumably would have seen the contents of the
                                  28   package after her first purchase of the product and before her subsequent purchases.

                                                                                        11
                                   1   manipulation. Id.11

                                   2                          e.      Conclusion

                                   3          In light of the foregoing, plaintiff fails to state a plausible claim of consumer deception

                                   4   based on the Alexia product’s packaging. Plaintiff’s CLRA, UCL (fraudulent and unfair prongs),

                                   5   and FAL claims are thus DISMISSED WITH PREJUDICE to the extent they are based on plaintiff’s

                                   6   consumer deception theory.

                                   7                  2.      Nonfunctional Slack Fill Theory
                                   8          With respect to slack fill, plaintiff does not bring a separate, free-standing claim for

                                   9   violation of Business & Professions Code section 12606.2. Rather, plaintiff alleges violations of

                                  10   that section as predicates of her UCL unfair and unlawful prong claims and her CLRA claim.

                                  11   Section 12606.2 states:

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          11
                                                  The out-of-circuit cases on which plaintiff relies to support her proposition that “feeling
                                       the container is not within the proper scope of a motion to dismiss,” (Opp. at 4–5 (citing Bratton
                                  15   and Izquierdo)), do not persuade and were not based on California law. While Escobar is based
                                  16   on California law, it is distinguishable because it involved a rigid box, which the plaintiff was
                                       “unable to inspect” or “otherwise manipulate” prior to purchase. 2017 WL 5125740, at *1
                                  17   (internal quotation marks omitted); id. at *10 (noting “the candy Products are kept in a glass
                                       enclosure, and may be handed to the consumer only once the consumer has paid for their order”).
                                  18
                                                Separately, plaintiff contends her allegation that “the average consumer spends a mere 13
                                  19   seconds making an in-store purchasing decision,” is “significant” and cites to three Missouri
                                       district court cases which considered this statistic in denying the motions to dismiss before those
                                  20
                                       courts. Opp. at 6 (citing Hawkins, 309 F. Supp. 3d at 704; White, 2017 WL 3130333, at *1, *4;
                                  21   and Bratton, 2017 WL 2126864, at *1, *4, *6); see also SAC ¶ 1. However, as defendant notes,
                                       each of these cases was brought under Missouri’s Merchandising Practices Act (“MMPA”), which
                                  22   the Missouri Supreme Court has characterized as “paternalistic legislation designed to protect
                                       those that could not otherwise protect themselves.” Hawkins, 309 F. Supp. 3d at 701 (quoting
                                  23   High Life Sales Co. v. Brown-Forman, Corp., 823 S.W.2d 493, 498 (Mo. 1992)); see also White,
                                  24   2017 WL 3130333, at *2; Bratton, 2017 WL 2126864, at *3. “The Missouri Supreme Court has
                                       explained that an ‘unfair practice’ under the MMPA covers every unfair practice imaginable and
                                  25   every unfairness, to whatever degree.” Hawkins, 309 F. Supp. 3d at 702. And, unlike California’s
                                       consumer protection statutes at issue here, under the MMPA, “[a] plaintiff need not even allege or
                                  26   prove reliance on an unlawful practice to state a claim under the act.” Id. Accepting plaintiff’s
                                       argument regarding the significance of her 13-seconds allegation would effectively allow any
                                  27   plaintiff to avoid dismissal of similar claims by merely inserting that statistic into his or her
                                  28   complaint.

                                                                                         12
                                   1          A container that does not allow consumers to fully view its contents shall be
                                              considered to be filled as to be misleading if it contains nonfunctional slack fill.
                                   2

                                   3          Slack fill is the difference between the actual capacity of a container and the volume
                                              of product contained therein. Nonfunctional slack fill is the empty space in a package
                                   4          that is filled to substantially less than its capacity for reasons other than any one or
                                              more of the following:
                                   5
                                              (1) Protection of the contents of the package.
                                   6

                                   7          (2) The requirements of the machines used for enclosing the contents in the package.

                                   8          (3) Unavoidable product settling during shipping and handling.

                                   9          (4) The need for the package to perform a specific function, such as where packaging
                                              plays a role in the preparation or consumption of a food, if that function is inherent
                                  10          to the nature of the food and is clearly communicated to consumers.
                                  11          (5) The fact that the product consists of a food packaged in a reusable container where
                                  12          the container is part of the presentation of the food and has value that is both
Northern District of California




                                              significant in proportion to the value of the product and independent of its function
 United States District Court




                                  13          to hold the food, such as a gift product consisting of a food or foods combined with
                                              a container that is intended for further use after the food is consumed or durable
                                  14          commemorative or promotional packages.
                                  15          (6) Inability to increase the level of fill or to further reduce the size of the package,
                                              such as where some minimum package size is necessary to accommodate required
                                  16
                                              food labeling exclusive of any vignettes or other nonmandatory designs or label
                                  17          information, discourage pilfering, facilitate handling, or accommodate tamper-
                                              resistant devices.
                                  18

                                  19   Cal. Bus. & Prof. Code § 12606.2(c)(1)–(6). Plaintiff alleges that defendant intentionally
                                  20   packages its products in opaque containers comprised of more than 50% non-functional slack fill
                                  21   to mislead consumers. (SAC ¶¶ 1, 3, 25, 63, 65.) Defendant opposes, arguing that the Alexia
                                  22   product packaging falls within the permitted category for slack fill for “[p]rotection of the contents
                                  23   of the package.” (Defendant’s Reply ISO MTD (“Reply”) at 10, Dkt. No. 42 (quoting Cal. Bus.
                                  24   & Prof. Code § 12606.2(c)(1)).)
                                  25          The Court disagrees. According to plaintiff, “[m]ore than 50% of the interior of the
                                  26   [Alexia product’s] containers is comprised of empty space, or non-functional slack-fill,” and
                                  27   “[t]here is no practical reason for the non-functional slack-fill used to package the [p]roduct.”
                                  28   (SAC ¶¶ 25, 31.) Plaintiff proceeds to elaborate with particularity:
                                                                                         13
                                   1          The [Alexia product] is . . . sold in freezers at retail stores including retailers such as
                                              Target department store. In fact, the front label of the [p]roduct’s packaging contains
                                   2
                                              a clear and unambiguous instruction to consumers at the bottom right hand corner . .
                                   3          . , “KEEP FROZEN.” As such, the contents of the [p]roduct are sold to consumers
                                              in a frozen condition with ice crystals, which make the individual fries within the
                                   4          [p]roduct frozen. The [p]roduct is not sold to consumers in a dehydrated condition.
                                              In fact, [p]laintiff’s factual investigation of the [p]roduct indicates that the individual
                                   5          fries within the [p]roduct are consistently frozen together into one combined lump of
                                   6          frozen fries, which has a hard texture just like ice does, and such lump of fries is not
                                              at all soft, tender, or otherwise flexible in their frozen state within the freezers. Given
                                   7          the frozen condition in which the [p]roduct is sold to consumers, the fries are not at
                                              any serious risk of breaking. Thus, the empty space in the [p]roduct packaging
                                   8          cannot be accounted for via the protection of the contents of the package.
                                   9   (Id. ¶ 15.) In response, defendant argues the merits, contending that “any reasonable consumer
                                  10   would understand that sweet potato fries are long and skinny (frozen or not) and could therefore be
                                  11   broken without any extra space in the bag.” (MTD at 13.) While defendant may ultimately be
                                  12
Northern District of California




                                       correct, determining whether a reasonable consumer would understand that sweet potato fries are
 United States District Court




                                  13   “long and skinny” and thus susceptible to breakage absent extra room in the packaging is a
                                  14   question of fact not contained within the four corners of plaintiff’s SAC.12 The Court will thus not
                                  15   resolve it on a motion to dismiss.13
                                  16          Accordingly, defendant’s motion to dismiss plaintiff’s remaining claims on the basis that
                                  17   she has not sufficiently alleged the presence of nonfunctional slack fill in the Alexia product
                                  18   packaging is DENIED as to plaintiff’s CLRA and UCL (unlawful and unfair prongs) claims, to the
                                  19   extent they are predicated on plaintiff’s nonfunctional slack fill theory of liability.
                                  20

                                  21

                                  22          12
                                                   Defendant’s reliance on this Court’s statement at the December 18, 2018 hearing—that
                                  23   “[j]ust because there is space, even if it’s 50 percent, is not enough, in my view”—is misplaced.
                                       See Reply at 11 (quoting Dkt. No. 37 at 4:20–21). That comment was made in the context of
                                  24   plaintiff’s consumer deception theory of liability, not her nonfunctional slack fill theory.

                                  25          Moreover, the Court disagrees with plaintiff’s suggestion that defendant intentionally
                                       omitted the portion of the front label of the Alexia product packaging containing the statement
                                  26   “KEEP FROZEN.” Opp. at 22 n. 9.
                                              13
                                  27             Since defendant does not argue that any of the other five safe harbors under section
                                       12606.2 applies to justify the empty space in the Alexia product’s packaging, the Court does not
                                  28   address plaintiff’s allegations as to those other safe harbors herein.

                                                                                          14
                                   1          B.      Additional Arguments Under the UCL

                                   2          The Court, having found a basis for plaintiff’s UCL claim under the unfair and unlawful

                                   3   prongs, addresses defendant’s additional arguments regarding these specific prongs.

                                   4                  1.     “Unfair” Conduct Under the UCL

                                   5          The “unfair” prong of the UCL creates a cause of action for a business practice that is

                                   6   unfair even if not proscribed by some other law. Korea Supply Co. v. Lockheed Martin Corp., 29

                                   7   Cal. 4th 1134, 1143 (2003). “The UCL does not define the term ‘unfair.’ . . . [And] the proper

                                   8   definition of ‘unfair’ conduct against consumers is ‘currently in flux’ among the California

                                   9   courts.” Davis v. HSBC Bank. Nev., N.A., 691 F.3d 1152, 1169 (9th Cir. 2012) (citing Lozano v.

                                  10   AT&T Wireless Servs., Inc., 504 F.3d 718, 735 (9th Cir. 2007)). Some courts apply a balancing

                                  11   approach, which requires courts to “weigh the utility of the defendant’s conduct against the gravity

                                  12   of the harm to the alleged victim.” Davis, 691 F.3d at 1169 (internal quotation marks omitted).
Northern District of California
 United States District Court




                                  13   Others have held that “unfairness must be tethered to some legislatively declared policy or proof

                                  14   of some actual or threatened impact on competition.” Lozano, 504 F.3d at 745 (internal quotation

                                  15   marks omitted).14

                                  16          As predicates for her claim under the UCL’s “unfair” prong, plaintiff alleges that

                                  17   defendant’s conduct fails the balancing test because the conduct was “immoral, unethical,

                                  18   oppressive, and unscrupulous” and caused harm that “outweigh[ed] any alleged benefits” of the

                                  19   conduct. (SAC ¶ 66.) Plaintiff further alleges that defendant’s conduct fails the tethering test

                                  20   because the conduct violated public policy as embodied in California Business & Professions

                                  21   Code sections 12606.2(b) and (c). (Id.)

                                  22

                                  23

                                  24          14
                                                  Defendant references a third test, which borrows from section 5 of the Federal Trade
                                  25   Commission Act, finding “unfair” business practices where (1) the consumer injury is substantial,
                                       (2) any countervailing benefit to consumers or competition do not outweigh the injury, and (3) the
                                  26   consumers could not reasonably avoid the injury. See Camacho v. Auto. Club. of S. Cal., 142 Cal.
                                       App. 4th 1394, 1403 (2006). This test, however, does not apply in consumer cases and is
                                  27   therefore inapplicable here. See Lozano, 504 F.3d at 736 (“Though the California Supreme Court
                                       did reference FTC’s section 5 as a source of ‘guidance,’ that discussion clearly revolves around
                                  28   anti-competitive conduct, rather than anti-consumer conduct.”).

                                                                                        15
                                   1          Defendant counters that plaintiff’s claim under the balancing test fails for two reasons.

                                   2   First, plaintiff’s allegations fail to allege plausibly any consumer deception, foreclosing any “harm

                                   3   to the alleged victim.” (MTD at 10 (internal quotation marks omitted).) Second, plaintiff does not

                                   4   attempt to allege that her purported injury is outweighed by the “utility” of the empty space,

                                   5   namely to protect the sweet potato fries from damage. (Id. at 11 (internal quotation marks

                                   6   omitted).) As to the tethering test, defendant argues that the alleged conduct is not tethered to a

                                   7   “legislatively declared policy,” but rather plaintiff’s “lone allegation” is “wholly conclusory.” (Id.

                                   8   (internal quotation marks omitted).)15

                                   9          While the Court agrees that plaintiff fails to allege any consumer deception, (see supra

                                  10   Section III.A.1.b), plaintiff sufficiently alleges that the Alexia product’s slack fill is nonfunctional,

                                  11   (see id. Section III.A.2). Moreover, contrary to defendant’s contention, plaintiff does allege that

                                  12   defendant’s conduct is outweighed by the utility of the empty space. (See SAC ¶ 66.) In addition,
Northern District of California
 United States District Court




                                  13   while the Court agrees with defendant that plaintiff fails to allege any facts connecting defendant’s

                                  14   conduct to a “legislatively declared policy,” because plaintiff’s allegations satisfy the balancing

                                  15   test, defendant’s motion to dismiss plaintiff’s UCL unfair prong claim on these additional

                                  16   proffered grounds is DENIED.

                                  17                  2.      “Unlawful” Conduct Under the UCL
                                  18          The “unlawful” prong of the UCL prohibits “anything that can properly be called a

                                  19   business practice and that at the same time is forbidden by law.” Cel-Tech Commc’ns, Inc. v. L.A.

                                  20   Cellular Tel. Co., 20 Cal. 4th 163 (1999) (internal quotation marks omitted). By proscribing “any

                                  21   unlawful” business practice, Cal. Bus. & Prof. Code § 17200, the UCL permits injured consumers

                                  22   to “borrow” violations of other laws and treat them as unfair competition that is independently

                                  23   actionable. Cel-Tech, 20 Cal. 4th at 180. Here, plaintiff’s claim under the unlawful prong is

                                  24   premised exclusively on sections 12606.2(b) and (c) of the Business and Professions Code.

                                  25

                                  26          15
                                                 Plaintiff merely responds that the Court “need not determine which legal standard to
                                  27   apply” because her allegations “satisfy all of them.” Opp. at 20. She cites to Hobby, 101 Cal.
                                       App. 3d at 368, once again, for the proposition that “the size of the packaging itself is inherently
                                  28   deceptive under California law.” (Id.) However, as discussed previously, this argument fails. See
                                       supra at 10–11.
                                                                                         16
                                   1   (SAC ¶ 65.)

                                   2          In light of the Court’s conclusion that plaintiff has established that the Alexia product’s

                                   3   packaging contains nonfunctional slack fill, (see supra Section III.A.2), the Court finds that

                                   4   plaintiff’s unlawful prong of the UCL claim, predicated on violations of section 12606.2, states a

                                   5   plausible claim for relief. Accordingly, defendant’s motion to dismiss the same on the ground that

                                   6   there is no predicate violation is DENIED.

                                   7   IV.    CONCLUSION
                                   8          In light of the foregoing, defendant’s motion to dismiss plaintiff’s SAC is GRANTED IN

                                   9   PART AND DENIED IN PART. Specifically, the Court ORDERS as follows:

                                  10         Plaintiff’s claims withstand defendant’s motion to dismiss to the extent they are based on

                                  11          plaintiff’s nonfunctional slack fill theory of liability, namely plaintiff’s CLRA and UCL

                                  12          (unlawful and unfair prongs) claims. Accordingly, defendant’s motion as to these claims is
Northern District of California
 United States District Court




                                  13          DENIED.

                                  14         However, to extent these and other claims are based on plaintiff’s consumer deception

                                  15          theory of liability, they do not survive the motion, namely plaintiff’s CLRA, UCL (unfair

                                  16          and fraudulent prongs), and FAL claims. Accordingly, these claims are DISMISSED WITH

                                  17          PREJUDICE.

                                  18   Defendant shall file an answer within fourteen (14) days of this Order.

                                  19          This Order terminates Docket Number 39.

                                  20          IT IS SO ORDERED.

                                  21

                                  22   Dated: April 12, 2019
                                                                                                  YVONNE GONZALEZ ROGERS
                                  23                                                         UNITED STATES DISTRICT COURT JUDGE
                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        17
